393 F.2d 666
129 U.S.App.D.C. 265
Thelma A. DIEDRICH et al., Appellants,v.ZONING COMMISSION OF the DISTRICT OF COLUMBIA et al., Appellees.
No. 20846.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 4, 1967.Decided Jan. 24, 1968.

Mr. George H. Clark, Washington, D.C., with whom Messrs. Norman M. Glasgow and Whayne S. Guin, Washington, D.C., were on the brief, for appellants.
Mr. John R. Hess, Asst. Corporation Counsel for the District of Columbia, with whom Mr. Charles T. Duncan, Corporation Counsel, Mr. Hubert B. Pair, Principal Asst. Corporation Counsel, and Mr. Richard W. Barton, Asst. Corporation Counsel, were on the brief, for appellees.
Before BAZELON, Chief Judge, PRETTYMAN, Senior Circuit Judge, and BURGER, Circuit Judge.
PER CURIAM.


1
In respect to zoning, Congress by statute1 created a Commission which it empowered to control, among other things, the population density throughout the District of Columbia and for that purpose to prepare comprehensive plans and publish maps depicting the plans.  Many factors were mentioned in the statute, including congestion in the streets, safety from fire, panic and other dangers, health, light, air, transportation, civic activity, recreation, education, and so on.  Such a map, depicting the area here involved, was promulgated in 1958 as part of comprehensive zoning changes in the City.


2
On November 27, 1965 (some seven years thereafter) appellant-owners applied to the Commission for an amendment to the map.2  The Commission, after public hearing, declined.  The owners sued in the District Court for a mandatory injunction.  On cross-motions for summary judgment, the trial judge denied plaintiffs' motion and entered judgment for the Commission.  This appeal followed.  We affirm.  The functions of the Commission in preparing and promulgating plans and maps are obviously exercises of judgment legislative in character and are subject to judicial control only if arbitrary or capricious.3  Since we cannot say that the challenged action was devoid of evidentiary support or irrational, we are obliged to affirm.


3
Affirmed.



1
 D.C.CODE 5-413 (1967)


2
 D.C.CODE 5-415 (1967)


3
 Lewis v. District of Columbia, 89 U.S.App.D.C. 72, 74, 190 F.2d 25, 27 (D.C. Cir. 1951)